Exhibit 10.21




AMENDED AND RESTATED LICENSE AND COLLABORATION AGREEMENT
THIS AMENDED AND RESTATED LICENSE AND COLLABORATION AGREEMENT (“Agreement”)
dated as of December 29, 2017 (“Signing Date”), is entered into between Inovio
Pharmaceuticals, Inc. a Delaware corporation having its principal place of
business at 660 West Germantown Pike, Suite 110, Plymouth Meeting, PA 19462
(“Inovio”) and Beijing Apollo Saturn Biological Technology Limited., a PR China
corporation having its principal place of business at B2358 Second Floor,
Building 3, No8 Hangfeng Road, Fengtai, Beijing (“Apollo”).
BACKGROUND
A.    Inovio is developing a DNA immunotherapy product designed to treat
precancers and certain dysplasias caused by human papillomavirus (HPV), VGX-3100
(as further defined below, the “Product”). Inovio owns or controls certain
patents, know-how and other intellectual property relating to such Product;
B.    Apollo desires to develop and to commercialize the Product in the Field in
the Territory, and Inovio desires to have the Product developed and
commercialized in the Field in the Territory by Apollo, in accordance with this
Agreement; and
C.    Apollo desires to obtain from Inovio certain license rights for the
Product in the Field in the Territory, and Inovio is willing to grant to Apollo
such rights on the terms and conditions set forth in this Agreement; and
D.    As stated herein, the Parties desire to amend and restate the License and
Collaboration Agreement, dated as of January 20, 2017, by and between Inovio and
Apollo, as amended by the Amendment to License and Collaboration Agreement dated
as of October 23, 2017.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
1.1    “Affiliate” of a Party shall mean any person, corporation or other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party, as the case may be,
for as long as such control exists. As used in this Section 1.1, “control” shall
mean: (a) to possess, directly or indirectly, the power to direct the management
and policies of such person, corporation or other entity, whether through
ownership of voting securities or by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of at least
fifty percent (50%) (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of the voting share
capital in such person, corporation or other entity. A “Controlled Affiliate” is
an Affiliate that is controlled by a Party.




- 1 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





1.2    “Apollo Know-How” shall mean all scientific, medical, technical,
marketing, regulatory and other information relating to the Product (including
Data) that is owned or Controlled by Apollo or its Controlled Affiliates during
the Term of this Agreement and that is needed by or reasonably useful to Inovio
in order for Inovio to exercise its rights or perform its obligations under this
Agreement. Apollo Know-How shall include all such items that are generated by or
under authority of Apollo during the Term of this Agreement.
1.3    “Biosimilar Product” means in a particular country with respect to a
Product, any pharmaceutical product that: (A) (a) has received all necessary
approvals by the applicable Regulatory Authorities in such country to market and
sell such product as a pharmaceutical product; (b) is marketed or sold by a
Third Party that has not obtained the rights to market or sell such product as a
licensee, sublicensee or distributor of Apollo or any of its Affiliates,
licensees or sublicensees with respect to such product; and (c) is approved as a
“biosimilar” or “similar biological medicinal product” or similar designation by
the Regulatory Authorities in such country of such Product, with respect to
which such Product is the “reference medicinal product” for use in such country
pursuant to an expedited regulatory approval process governing approval of
generic biologics based on the then-current standards for regulatory approval in
such country (e.g., any CFDA equivalent to the Biologics Price Competition and
Innovation Act of 2009 or an equivalent under foreign law) and where such
regulatory approval was based in significant part upon clinical data generated
by Apollo (or its Affiliate or Sublicensee) with respect to such Product, or (B)
is a product including one or more DNA plasmids with greater than 90% homology
(as measured by amino acid identity for the antigen coded for) to the DNA
plasmids included in VGX-3100 that is commercialized in the Field and in the
Territory.
1.4    “CFDA” shall mean the China Food and Drug Administration, or any
successor entity thereto performing similar functions.
1.5    “Commercially Reasonable Efforts” shall mean that level of efforts and
resources consistent with the usual practice followed by a comparably-sized
pharmaceutical company in the exercise of reasonable business discretion
relating to other pharmaceutical products owned by it or to which it has
exclusive rights, which is of similar market potential and at a similar stage in
development or product life, taking into account issues of patent coverage,
safety and efficacy, product profile, the competitiveness of the marketplace,
the proprietary position of the compound or product, the regulatory structure
involved, the profitability of the products (including, without limitation,
pricing and reimbursement status achieved), and other relevant factors,
including without limitation technical, legal, scientific, and/or medical
factors.
1.6    “Collaboration IP” shall mean any Patents, Know-How or other intellectual
property right, that is conceived or generated in the course of performing
activities under this Agreement related to the Product (a) solely by or on
behalf of employees, agents or independent contractors of Inovio or any of its
Affiliates, (b) solely by or on behalf of employees, agents or independent
contractors of Apollo or any of its Affiliates or (c) jointly by or on behalf of
(i) employees, agents or independent contractors of Inovio or any of its
Affiliates and (ii) employees, agents or independent contractors of Apollo or
any of its Affiliates.
1.7    “Combination Product” shall mean:




- 2 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





(a)    a single pharmaceutical formulation containing as its active ingredients
both (i) the DNA plasmid(s) found in a Product and (ii) one or more other
therapeutically or prophylactically active ingredients,
(b)    a combination therapy comprised of (i) the DNA plasmid(s) found in a
Product and (ii) one or more other therapeutically or prophylactically active
products, priced and sold in a single package containing such multiple products,
or
(c)    a combination therapy comprised of (i) the DNA plasmid(s) found in a
Product and (ii) one or more other therapeutically or prophylactically active
products, packaged separately but sold together for a single price,
(d)    in each case, including all dosage forms, formulations, presentations,
line extensions, and package configurations. All references to Product in this
Agreement shall be deemed to include Combination Product;
provided that all such combinations shall not include an immunostimulant.
The Parties agree that in any instance that the term Product is mentioned
herein, all rights or obligations related to the Product also includes
Combination Product, unless Combination Product is expressly differentiated from
Product.
1.8    “Companion Diagnostic” shall mean any product that is used for predicting
and/or monitoring the response of a human being for treatment with a Product
(e.g. device, compound, kit, biomarker or service that contains a component that
is used to detect or quantify the presence or amount of an analyte in body or
tissue that affects the pathogens of the disease, etc.).
1.9    “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights of a Party, shall
mean that such Party or its Controlled Affiliate owns or possesses rights to
intellectual property sufficient to grant the applicable license under this
Agreement, without violating the terms of an agreement with a Third Party.
1.10    “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a Valid Claim in the
absence of a license under the Patents to which such Valid Claim pertains. The
determination of whether a compound, formulation, process or product is Covered
by a particular Valid Claim shall be made on a country-by-country basis.
1.11    “Data” shall mean any and all research data, pharmacology data,
preclinical data, clinical data and/or all regulatory documentation, information
and submissions pertaining to, or made in association with an IND, Marketing
Approval Application, Marketing Approval or the like for, the Product, in each
case that are Controlled by a Party or its Controlled Affiliates as of the
Effective Date or during the Term of this Agreement.




- 3 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





1.12    “Delivery Device” shall mean an electroporation-based DNA delivery
device developed using Inovio’s proprietary DNA delivery technology necessary or
useful for the delivery of a Product. Delivery Device shall include all current
and future versions and delivery devices developed by Inovio as of the Effective
Date and during the Term, including all current and future versions of software
and hardware necessary or useful for the delivery of a Product.
1.13    “Delivery Device IP” shall mean all intellectual property rights
(including patent rights and copyrights) owned or Controlled by Inovio which
Cover the Delivery Device, or related software.
1.14    “Effective Date” shall mean the date that Apollo obtained approval to
make this Agreement effective from its Board of Directors and Shareholders, and
the Board of Directors and Shareholders of its Affiliate, ApolloBio Corp., after
the Signing Date.
1.15    “Existing Agreements” shall mean the UPenn Agreement, Sphergen
Cross-License, and VGXI Supply Agreement.
1.16     “FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.
1.17    “Field” shall mean the diagnosis, treatment and/or prevention of any
disease or health condition in humans or animals, including without limitation:
(1) pre-cancerous HPV infections and (2) HPV-driven dysplasias of the genital
tract or head and neck; provided that (a) such disease or health condition does
not involve any HPV driven cancers and (b) excludes any and all combinations of
VGX-3100 with other immunostimulants.
1.18    [LEFT INTENTIONALLY BLANK]
1.19    “First Commercial Sale” shall mean the first bona fide, arm’s length
sale of a Product in the Territory following receipt of Marketing Approval of
such Product in the Territory.
1.20    “IND” shall mean any Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the
commencement of clinical trials of a Product, or any comparable filings with any
Regulatory Authority in any other jurisdiction.
1.21    “INO-3112” shall mean the vaccine known as INO-3112 that contains as
active ingredients: one (1) DNA plasmid that encodes for an engineered HPV type
16 E6 and E7 oncogene, one (1) DNA plasmid that encodes for an engineered HPV
type 18 E6 and E7 oncogene and a DNA plasmid that encodes for either IL-12 or
[***].
1.22    “INO-3112 Field” shall mean all uses in humans, including, but not
limited to, prophylactic and therapeutic treatment as well as diagnosis and
palliation of human diseases except for the fields of treatment of (1)
pre-cancerous HPV infections; or (2) HPV-driven dysplasias of the genital tract
or head and neck.




- 4 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





1.23    “Inovio Know-How” shall mean all scientific, medical, technical,
regulatory and other information relating to VGX-3100, the Delivery Device and
the Product (including the Data) that is owned or Controlled by Inovio or its
Controlled Affiliates as of the Effective Date or during the Term of this
Agreement and that is generated or utilized by Inovio in developing or producing
the Product and the Delivery Device or that is otherwise reasonably necessary
for Apollo to exercise its rights or perform its obligations under this
Agreement.
1.24    “Inovio Manufacturing Technology” means all Inovio Know-How and Inovio
biological materials that are necessary or reasonably useful for Apollo (or its
Third Party manufacturer) to manufacture VGX-3100, the Delivery Device and/or
Products, including (to the extent applicable and in the possession and Control
of Inovio and/or its Affiliate(s)) information with respect to the production,
manufacture, processing, filling, finishing, packaging, inspection, receiving,
holding and shipping of VGX-3100, the Delivery Device and/or Products, or any
raw materials or packaging materials with respect thereto, or any intermediate
of any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability, in-process and
release testing, quality assurance and quality control).
1.25    “Inovio Patents” shall mean: (a) the Patents owned or Controlled by
Inovio or its Controlled Affiliates that cover VGX-3100, or that are useful or
necessary to research, develop, manufacture or commercialize VGX-3100 and
Products, including those listed on Exhibit 1.21, and (b) Inovio’s interest in
any Patents among the Collaboration IP, together with all additions, divisions,
continuations, substitutions, re-issues, re-examinations, extensions,
registrations, patent term extensions, supplemental protection certificates and
renewals of any such Patents.
1.26    “Know-How” shall mean data, knowledge and information, including
materials, samples, cell lines, chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, assays, platforms, processes,
formulations, specifications, quality control testing data, that are necessary
or useful for the discovery, manufacture, development or commercialization of
Products, and/or the Delivery Device.
1.27    “Marketing Approval” shall mean all approvals, licenses, registrations
or authorizations of the Regulatory Authority in a country, necessary for the
manufacture, use, storage, import, marketing and sale of a Product in the Field
in the Territory.
1.28    “Marketing Approval Application” (or “MAA”) shall mean a New Drug
Application (or its equivalent) submitted to the FDA in the United States, the
CFDA in the Territory, or a corresponding application that has been submitted to
a Regulatory Authority in any other jurisdiction.
1.29    “MedImmune Agreement” shall mean that certain Collaboration and License
Agreement between Inovio and MedImmune Ltd., dated August 7, 2015, as amended.
1.30    “Net Sales” shall mean, with respect to the Product for any period, the
total gross amount billed or invoiced on sales of such Product during such
period by Apollo, its Affiliates, or Sublicensees in the Territory to Third
Parties (including distributors), in bona fide arm’s length transactions, less
the following deductions, in each case related specifically to the Product and
actually incurred, paid or




- 5 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





accrued by Apollo, its Affiliates or Sublicensees and not otherwise recovered by
or reimbursed to Apollo, its Affiliates, or Sublicensees:
(a)    trade, cash, price, and quantity discounts actually given to Third
Parties;
(b)    price reductions, rebates or other payments, retroactive or otherwise,
imposed by, negotiated with or otherwise paid to governmental authorities or
other payees;
(c)    taxes and other governmental charges and fees on sales (such as sales,
value added, or use taxes, other than income taxes) to the extent added to the
sale price and set forth separately as such in the total amount invoiced and
borne by such Third Party;
(d)    amounts repaid or credited by reason of rejections, defects, return goods
allowances, recalls or returns, or because of retroactive price reductions,
including rebates or wholesaler charge backs;
(e)    the portion of administrative fees, chargeback payments and rebates (or
the equivalent thereof) paid during the relevant time period to group purchasing
organizations, Governmental Authorities, trade customers, managed health care
organizations or pharmaceutical benefit managers or government prescription drug
plans (or analogous plans) relating to such Product;
(f)    bad debts actually written off which are attributable to sales of
Product, to the extent such amounts have not been previously deducted; provided,
however, that any such amounts that are written off will be added back in a
subsequent period to the extent later collected; and
(g)    freight, insurance, import/export, and other transportation charges to
the extent added to the sale price and set forth separately as such in the total
amount invoiced, as well as any fees for services.
Sales between Apollo and its Affiliates or Sublicensees for resale shall be
excluded from the computation of Net Sales, and no payments will be payable on
such sales except where such Affiliates or Sublicensees are end users. In
addition, Apollo, its Affiliates and/or Sublicensees, as applicable, may exclude
from Net Sales a reasonable provision for uncollectible accounts, to the extent
such reserve is determined in accordance with generally accepted accounting
principles in China, until such amounts are actually collected.
1.31    “Annual Net Sales” shall mean total Net Sales of Products sold in the
Territory in a particular calendar year. For such purposes, units of the Product
shall be considered sold when the Product is shipped to a customer or the
revenue from such sale is recognized by the seller for financial reporting
purposes, whichever occurs first.
1.32    “Party” shall mean Inovio or Apollo individually, and “Parties” shall
mean Inovio and Apollo collectively.




- 6 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





1.33    “Patent(s)” shall mean any patents and patent applications, together
with all additions, divisions, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, supplemental protection certificates and renewals of any of the
foregoing.
1.34    “Product” shall mean VGX-3100, in any dosage form, formulation, or mode
of delivery.
1.35    “Regulatory Authority” shall mean the FDA or CFDA, or a regulatory body
with similar regulatory authority in any other jurisdiction within the
Territory.
1.36    “Senior Executives” shall mean the Chief Executive Officers (or an
authorized representative designated by the Chief Executive Officer) of each
Party.
1.37    “Sphergen Cross-License” shall mean the agreement between Sphergen,
having its registered office at Genopole Enterprise 4 rue Pierre Fontaine 91058
Evry cedex, and Genetronics, Inc., a wholly owned subsidiary of Inovio, dated
May 3, 2006, as amended.
1.38    “Sublicensee” shall mean a Third Party to whom Apollo has granted a
right to develop, make, sell, market, distribute and/or promote a Product in the
Field in the Territory pursuant to Section 2.2, the right to and “Sublicense”
shall mean an agreement or arrangement between Apollo and a Sublicensee granting
such rights. As used in this Agreement, “Sublicensee” shall not include a
wholesaler or reseller of a Product who does not market or promote such Product.
1.39    “Territory” shall mean the People’s Republic of China, wherein the
People’s Republic of China includes mainland China, Hong Kong, Macao, and
Taiwan. Additionally, the term “Territory” shall also include the Republic of
Korea if there is no granted Inovio patent in China covering the Product within
three (3) years from the Effective Date; provided that during the period until
three (3) years after the Effective Date, Inovio will not grant to any Third
Party any rights or licenses to VGX-3100 or the Product in the Republic of
Korea.
1.40    “Third Party” shall mean any person, corporation, joint venture or other
entity, other than Inovio, Apollo and their respective Affiliates.
1.41    “UPenn Agreement” shall mean the agreement between VGX Pharmaceuticals,
Inc., a wholly owned subsidiary of Inovio, and the Trustees of the University of
Pennsylvania dated April 16, 2007, as amended.
1.42    “Valid Claim” shall mean, as applicable, a claim in any (a) unexpired
and issued patent in the group of Inovio Patents that has not been disclaimed,
revoked or held invalid by a final nonappealable decision of a court of
competent jurisdiction or government agency or (b) pending patent application in
any country of the Territory that is on file with the applicable patent office
and has shown evidence of reasonably consistent activity to advance to issuance
of a patent. Notwithstanding the foregoing, if a claim of a pending patent
application has not issued as a claim of a patent within ten (10) years after
the filing date, such claim shall not be a Valid Claim for the purposes of this
Agreement,




- 7 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





unless and until such claim issues as a claim of any issued patent (from and
after which time the same would be deemed a Valid Claim).
1.43    “VGX-3100” shall mean an immunotherapy product VGX-3100, which contains
as the active ingredients: one (1) DNA plasmid that encodes for an engineered
HPV type 16 E6 and E7 oncogene, one (1) DNA plasmid that encodes for an
engineered HPV type 18 E6 and E7 oncogene, including any improvements to such
product developed by or on behalf of Inovio during the Term of this Agreement.
1.44    “VGXI Supply Agreement” shall mean the agreement among VGXI, Inc., VGX
International, Inc., and VGX Pharmaceuticals, Inc. (a predecessor in interest to
Inovio) dated June 28, 2008, as amended.


ARTICLE II    

GRANT OF LICENSE
2.1    Licenses.
(a)    License Grant from Inovio to Apollo. Subject to the terms and conditions
of this Agreement, Inovio hereby grants to Apollo:
(i)    a limited, exclusive, non-transferable and non-assignable (except to the
extent this Agreement is assignable) license, with the right to sublicense
through one tier only, i.e., such sublicensees have no right to further
sublicense, except as provided Section 14.2(k)) during the Term of this
Agreement under the Inovio Patents, Inovio Know-How, and Inovio’s interest in
any Collaboration IP, to develop, use, make, have made, offer for sale, sell,
import, market, distribute and promote VGX-3100 and the Products; in each case
solely in the Field in the Territory. The rights and licenses in this Section
2.1 shall be exclusive even as to Inovio; and
(ii)    a limited, exclusive (even as to Inovio), royalty-free, non-transferable
and non-assignable (except to the extent this Agreement is assignable) license
(with the right to sublicense through multiple tiers) under the Inovio Patents,
Inovio Know-How, Delivery Device IP, and Inovio’s interest in any Collaboration
IP to make and have made (to the extent provided in and subject to the terms and
conditions of Articles 4 and 9) develop, use, offer for sale, sell, import,
market, distribute and promote Delivery Devices, for the sole purpose of use in
connection with the Product in the Field in the Territory.
(iii)    A limited, exclusive (even as to Inovio), royalty-free,
non-transferable and non-assignable (except to the extent this Agreement is
assignable) license (with the right to sublicense through multiple tiers) under
the Inovio Patents and Inovio Know-How and Inovio’s interest in any
Collaboration IP to develop, use, make, have made, offer for sale, sell, import,
market, distribute and promote Companion Diagnostics for Products in the Field
in the Territory.




- 8 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





(b)    License Grant from Apollo to Inovio.
(i)    Subject to the terms and conditions of this Agreement, Apollo hereby
grants to Inovio a limited, exclusive (even as to Apollo), royalty-free,
non-transferable and non-assignable (except to the extent this Agreement is
assignable) license (with the right to sublicense through multiple tiers) under
Apollo’s interest in any Collaboration IP in each case which claim improvements
to inventions Covered by any one or more Patents among the Inovio Patents, to
develop, use, make, have made, offer for sale, sell, import, market, distribute
and promote VGX-3100 and the Products; in each case (i) outside of the Territory
and (ii) within the Territory but outside of the Field; and
(ii) a limited, exclusive (even as to Apollo), royalty-free, non-transferable
and non-assignable (except to the extent this Agreement is assignable) license
(with the right to sublicense through multiple tiers) under the Apollo Know-How,
Delivery Device IP, and Apollo’s interest in any Collaboration IP in each case
which claim improvements to inventions Covered by any one or more Patents among
the Delivery Device IP to develop, use, make, have made, offer for sale, sell,
import, market, distribute and promote Delivery Devices, for the sole purpose of
use in connection with the Product (i) outside of the Territory and (ii) within
the Territory but outside of the Field.
(iii) A limited, nonexclusive (even as to Apollo), royalty-free,
non-transferable and non-assignable (except to the extent this Agreement is
assignable) license (with the right to sublicense through multiple tiers) under
the Apollo Know-How and Apollo’s interest in any Collaboration IP to develop,
use, make, have made, offer for sale, sell, import, market, distribute and
promote Companion Diagnostics for Products (i) outside of the Territory and (ii)
within the Territory but outside of the Field.
(iv)     Notwithstanding anything to the contrary in this Section 2.1(b), Inovio
shall not grant a Third Party a sublicense under Sections 2.1(b)(i), 2.1(b)(ii)
or 2.1(b)(iii) unless such Third Party agrees to grant to Inovio a royalty-free
license to any improvements related to such Patents sublicensed to such Third
Party of a scope such that allows Inovio to grant to Apollo a nonexclusive
license under such Patents in the Field within the Territory without any royalty
or payment other than those payable to Inovio under Section 6.3 of this
Agreement. Inovio further agrees to grant to Apollo such sublicense. For the
avoidance of doubt, no license is granted under this Section 2.1(b) with respect
to any Patents that cover inventions that are made after termination of this
Agreement or after expiration of this Agreement.
2.2    Sublicensees. Apollo shall have the right, in accordance with this
Section 2.2 to grant Sublicenses under and in accordance with Section 2.1 to its
Affiliates and Third Parties and, in the case of an Affiliate, solely for so
long as such entity remains an Affiliate; however, all Sublicensees shall not
have a further right to sublicense. Apollo shall ensure that each of its
Sublicensees is bound by a written agreement containing provisions at least as
protective of VGX-3100, the Products, Inovio, the Inovio Patents, the Inovio
Know-How, and Inovio’s interest in any Collaboration IP as this Agreement.
Promptly following the execution of each Sublicense, Apollo shall provide Inovio
with an executed copy of such Sublicense, which copy may be redacted with
respect to terms that are not necessary to determine Apollo’s compliance with
the terms and conditions of this Agreement.
2.3    Excluded Activities by Parties.




- 9 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





(a)    Apollo agrees that neither it, nor any of its Affiliates, will sell or
provide VGX-3100 or the Products to any Third Party if Apollo or its relevant
Affiliate knows, or has reason to believe, that VGX-3100 and/or the Products, as
the case may be, sold or provided to such Third Party would be sold or
transferred, directly or indirectly, for use outside of the Territory.
(b)    Inovio agrees that neither it, nor any of its Affiliates, will sell or
provide VGX-3100 or the Product to any Third Party if Inovio or its relevant
Affiliate knows, or has reason to believe, that VGX-3100 and/or the Products, as
the case may be, sold or provided to such Third Party would be sold or
transferred, directly or indirectly, for use in the Field within the Territory.
2.4    No Other Rights. Except for the rights and licenses expressly granted in
this Agreement, each Party retains all rights under the intellectual property it
owns or Controls, and no additional rights shall be deemed granted to the other
Party by implication, estoppel or otherwise. For clarity, the licenses and
rights granted in this Agreement shall not be construed to convey any licenses
or rights under the Inovio Patents with respect to any active pharmaceutical
ingredient other than VGX-3100.
2.5    Exclusivity.
(a)    Subject to the MedImmune Agreement, Inovio will not itself or through or
with any Third Party (including through the grant of any license or option to
any Third Party) discover, research, develop, and/or commercialize any DNA
immunotherapy targeting the E6 and E7 proteins of HPV types 16 and 18 within the
Territory. For clarity, should the MedImmune Agreement terminate or expire,
Inovio’s rights to continue development and commercialization of INO-3112 or
INO-3112 in combination with one or more immunostimulants shall remain.
(b)    Apollo will not itself or through or with any Third Party (including
through the grant of any license or option to any Third Party) discover,
research, develop, and/or commercialize any DNA immunotherapy targeting the E6
and E7 proteins of HPV types 16 and 18, other than the Product, within the
Territory.
2.6    Option to INO-3112 on termination of the MedImmune Agreement. Upon
termination of the MedImmune Agreement in its entirety or with respect to
INO-3112 in the Territory, then Inovio shall promptly provide Apollo with
written notice of such termination. Apollo shall have an option (the “3112
Option”) to negotiate an exclusive license to research, develop and
commercialize INO-3112 in the Territory in the INO-3112 Field. Apollo may
exercise the 3112 Option within ninety (90) days after Apollo’s receipt of
Inovio’s written notice (the “Option Period”). If Apollo exercises the 3112
Option within the Option Period, then the Parties agree to negotiate in good
faith an amendment to this Agreement or a separate license agreement to include
rights to INO-3112 in the Territory in the INO-3112 Field, such negotiation to
be completed within six (6) months after Apollo’s exercise of the 3112 Option.
If the Parties cannot agree to the terms and conditions of such amendment or
separate agreement within the Negotiation Period, then Inovio shall be free to
license INO-3112 to a Third Party in the Territory in the INO-3112 Field,
provided, however, that for a period of one (1) year after the end of the
Negotiation Period, Inovio will not offer any Third Party terms for a license to
INO-3112 in the Territory in the INO-3112 Field that are more favorable to such
Third Party than the last terms offered by Apollo, without first offering such
more favorable terms to Apollo.




- 10 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------







ARTICLE III    

GOVERNANCE
3.1    Joint Steering Committee.
(a)    Establishment. Within thirty (30) days following the Effective Date,
Inovio and Apollo shall establish a Joint Steering Committee (“Joint Steering
Committee” or “JSC”) to oversee, review and coordinate the activities of the
Parties under this Agreement, including, the development of Products for
registration, and the marketing and distribution of Products, in the Field in
the Territory, subject to the provisions of this Article 3.
(b)    Duties. The JSC shall:
(i)    Provide a forum for the Parties to exchange information and coordinate
their respective activities with respect to matters pertaining to the
development, manufacture, marketing and distribution of the Products in the
Field in the Territory, and matters pertaining to the registration of Products
in the Field in the Territory;
(ii)    Provide a forum to review with Inovio decisions by Apollo regarding
material development, regulatory, manufacturing and commercial matters
pertaining to the Product in the Field in the Territory; and
(iii)    Perform such other duties as are specifically assigned to the JSC in
this Agreement, including without limitation, review and oversight of the
Product Plan, and regulatory strategy as provided in Section 4.1. The JSC shall
review and approve any changes to the Product Plan, and such changes shall be
reflected in written amendments to the Product Plan.
3.2    Committee Membership. The JSC shall be composed of an equal number of
representatives from each of Apollo and Inovio, selected by such Party. Unless
the Parties otherwise agree, the exact number of representatives for each of
Apollo and Inovio shall be two (2) representatives, at least one of whom shall
be at the Vice President level or above. Either Party may replace its respective
JSC representatives at any time with prior written notice to the other Party;
provided that the criteria for composition of the JSC set forth in the preceding
sentence continues to be satisfied following any such replacement of a Party’s
representative. The JSC may at its discretion establish subcommittees as
necessary for the governance and operation of the activities under this
Agreement, and attempt to resolve any disputes at the JSC level.
3.3    Committee Meetings. The JSC shall meet at least once each calendar
quarter, or more or less often as otherwise agreed to by the Parties. All JSC
meetings may be conducted by telephone, video-conference or in person; provided,
however, that the JSC shall meet in person at least once each calendar year,
unless the Parties mutually agree to meet by alternative means. Unless otherwise
agreed by the Parties, all in-person meetings for the JSC shall be held on an
alternating basis between Inovio’s facilities and Apollo’s facilities. Each
Party shall bear its own personnel and travel costs and expenses




- 11 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





relating to JSC meetings. With the consent of the Parties (not to be
unreasonably withheld, conditioned or delayed), other employee representatives
of the Parties may attend any JSC meeting as non-voting observers.
3.4    Decision-Making. Decisions of the JSC shall be made by unanimous vote,
with at least one (1) representative from each Party participating in any vote.
In the event that the JSC fails to reach unanimous agreement with respect to a
particular matter within its authority, then if a decision would result in a
material change to either (i) a method of manufacture of a Product or Delivery
Device or (ii) a clinical study design or protocol, in each case with reference
to such method of manufacture or clinical study design or protocol as practiced
by Inovio, and such change reasonably could result in a material adverse impact
on Product quality or patient safety, then such decision shall be presented to
Senior Executives of Apollo and Inovio for resolution. If the Senior Executives
cannot agree on a decision within thirty (30) days of the request to do so, then
Inovio shall have the final decision, except that in exercising such final
decision authority, Inovio shall not be entitled to: (i) increase the amounts
budgeted by Apollo under the Product Plan; (ii) require Apollo to violate any
applicable law or any agreement it may have with any Third Party, or (iii) amend
the terms and conditions of this Agreement. For all other decisions, Apollo
shall have final decision making authority.
3.5    Scope of Governance. Notwithstanding the creation of the JSC, each Party
shall retain the rights, powers and discretion granted to it hereunder, and the
JSC shall not be delegated or vested with rights, powers or discretion unless
such delegation or vesting is expressly provided herein, or the Parties
expressly so agree in writing. The JSC shall not have the power to amend or
modify this Agreement, and no decision of the JSC shall be in contravention of
any terms and conditions of this Agreement. It is understood and agreed that
issues to be formally decided by the JSC are only those specific issues that are
expressly provided in this Agreement to be decided by the JSC.
ARTICLE IV    

DEVELOPMENT, TECHNOLOGY TRANSFER AND REGULATORY ACTIVITIES
4.1    Product Plan.
(a)    Initial Product Plan and Product Plan. Within sixty (60) days following
the Effective Date, Apollo and Inovio will develop a mutually agreed-upon
initial written product development plan for the Product and Delivery Device
(the “Initial Product Plan”). Within ninety (90) days after the Effective Date,
Apollo shall provide to the JSC for its approval a detailed written development
plan based on the Initial Product Plan, setting out the anticipated development
activities with respect to the Product and the Delivery Device to be conducted
by or on behalf of Apollo (the “Product Plan”).
(b)    Changes to the Product Plan. The JSC shall review the Product Plan on an
ongoing basis, and in no event less frequently than once each calendar
half-year, and may suggest changes to the Product Plan, which changes only shall
be included in the Product Plan with the consent of the JSC.




- 12 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





4.2    Development Activities of Apollo.
(a)    Conduct of Development Activities. Apollo shall, at its expense, use
Commercially Reasonable Efforts to carry out all clinical development and other
activities required to obtain Marketing Approvals for Products and the Delivery
Device within the Field in the Territory. Apollo will conduct clinical trials in
the Territory pursuant to applicable laws and regulations in local jurisdictions
within the Territory. Apollo shall carry out all such activities in accordance
with the then-current Product Plan and the provisions of this Agreement.
(b)    Inovio acknowledges that Apollo will collaborate with Beijing Advaccine
Biotech ("BAB") or other Third Party designated by Apollo to develop the Product
and Delivery Device in the Field in the Territory. BAB or other third party
designated by Apollo will be responsible for product development and clinical
studies required for approval of the Product (including the Delivery Device) in
the Field in the Territory, in accordance with a cooperation agreement to be
entered into between Apollo and BAB or other third party designated by Apollo.
4.3    Conduct of Activities. Each Party shall conduct those activities
allocated to such Party under the Product Plan in compliance in all material
respects with all applicable laws, rules and regulations and in accordance with
good scientific and clinical practices, applicable under the laws and
regulations of the country in which such activities are conducted.
4.4    Technology Transfer.
(a)    Without limiting the licenses and other rights and obligations under this
Agreement, Inovio shall, at no additional charge to Apollo, deliver, and cause
its Affiliates to deliver, to Apollo or Apollo’s designated Affiliate upon
Inovio’s receipt of the upfront payment under Section 6.1 and at the written
request by Apollo (and, thereafter during the Term, no less frequently than on a
quarterly basis and more frequently upon reasonable request by Apollo) all data,
information and reports in its possession relating to VGX-3100, and the Product,
tangible embodiments of Inovio Know-How which is reasonably necessary or useful
for the development, and/or commercialization of VGX-3100, and the Product.
(b)    Apollo shall have the option to initiate the transfer to Apollo or
Apollo’s designated Affiliate (the “Option Right”) of all data, information and
reports in its possession relating to the Delivery Device, tangible embodiments
of Inovio Know-How which is reasonably necessary or useful for the manufacture,
and/or commercialization of the Delivery Device within thirty (30) days after
the earlier of: (i) first dosing of the first subject in a Phase 1 study as set
forth within the Product Plan, or (ii) if Apollo reasonably believes that such
technology transfer is required to comply with the rules and regulations of a
Regulatory Authority to file a Marketing Approval Application for the Product
(including the Delivery Device) in the Territory, within thirty (30) days after
notice by Apollo at any time after Inovio’s receipt of the upfront payment under
section 6.1.
(c)    In providing technology transfer services under Section 4.4(a) and
Section 4.4(b), for either the Product or the Delivery Device, as applicable and
expressly provided for in section




- 13 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





9.3 below, Inovio shall provide such services at [***] up to a total of [***]
(“FTE”) employee, and Inovio will use Commercially Reasonable Efforts to
promptly complete such transfer. If Apollo reasonably requests that Inovio
designate additional employee resources in connection with this Section 4.4,
Inovio shall invoice, and Apollo agrees to pay Inovio for: (i) additional FTE
resources at a rate of [***] and (ii) [***].
4.5    Upon the exercise of the Option Right, without limiting the licenses and
other rights and obligations under this Agreement, Inovio shall, at no
additional charge to Apollo, deliver, and cause its Affiliates to deliver, to
Apollo within thirty (30) days following the exercise of the Option Right (and,
thereafter during the Term, no less frequently than on a quarterly basis and
more frequently upon reasonable request by Apollo) all data, information and
reports in its possession relating to the Delivery Device, tangible embodiments
of Inovio Know-How which is reasonably necessary or useful for the development,
manufacture, and/or commercialization of the Delivery Device.
4.6    Regulatory Matters.
(a)    Responsibility for Regulatory Filings. Apollo shall be responsible, at
its expense, for filing, obtaining and maintaining approvals for the development
and commercialization of each Product, alone or in combination with the Delivery
Device, in the Territory, including any such IND, MAA or Marketing Approval, as
well as pricing or reimbursement approvals in the Territory. All such activity
shall be done in full consultation with the JSC. Apollo shall also obtain any
export approvals required by the CFDA to import or export the Product to any
country within the Territory. All such filings will be in the name of Apollo,
except where otherwise required by local law.
(b)    Other Regulatory Matters. Each Party will promptly provide the other
Party with copies of all material documents, information and correspondence
received from a Regulatory Authority (including a written summary of any
material communications in which such other Party did not participate) within
the Territory and, upon reasonable request, with copies of any other documents,
reports and communications from or to any Regulatory Authority within the
Territory relating to VGX-3100, the Delivery Device and/or Products or
activities under the Agreement.
4.7    Regulatory Cooperation. Apollo shall be responsible for liaising with and
managing all interactions with Regulatory Authorities in the Territory. To the
extent relating to VGX-3100, the Product and/or the Delivery Device within the
Territory or activities under the Agreement, Apollo shall:
(i)    keep Inovio informed, as promptly as reasonably practicable and in no
event later than five (5) business days following any and all material
interactions with such Regulatory Authorities; and
(ii)    provide Inovio with a copy of any material documents, information and
correspondence submitted to the CFDA or any other Regulatory Authority within
the Territory to the extent such




- 14 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





provision is practicable and as soon as reasonably practicable, which in no
event shall be later than five (5) business days of any such correspondence.
4.8    Exchange of Data and Know-How.
(a)    By Either Party. During the Term of this Agreement, each Party shall
provide to the other Party all such Party’s Know-How (i.e., in case of Inovio,
Inovio Know-How, and in the case of Apollo, all Apollo Know-How) that is
Controlled by such Party and that has not previously been provided hereunder, in
each case promptly upon request by the other Party. The Party providing such
Party’s Know-How shall provide the same in electronic form to the extent the
same exists in electronic form, and shall provide copies as reasonably requested
and an opportunity for the other Party or its designee to inspect (and copy) all
other materials comprising such Know-How (including for example, original
patient report forms and other original source data). All preclinical and
clinical Data generated under the Product Plan will be shared at least monthly.
The Parties will cooperate and reasonably agree upon formats and procedures to
facilitate the orderly and efficient exchange of the Inovio Know-How and the
Apollo Know-How.
(b)    Provision of Data to JSC. Upon request by the JSC, each Party shall
promptly provide the JSC with summaries in reasonable detail of all Data
generated or obtained in the course of such Party’s performance of activities
under the Product Plan.
4.9    Sharing of Regulatory Filings. Without limiting Section 4.7 above, each
Party shall permit the other to access, and shall provide the other Party with
sufficient rights to reference and use in association with exercising its rights
and performing its obligations under this Agreement (including the right of
Inovio to commercialize the Product outside of the Territory), all of such
Party’s, its Affiliates’ and, to the extent it has the right to do so, its
Sublicensees’ Data, regulatory filings and regulatory communications associated
with any submissions of MAAs or other approvals for the Product and the Delivery
Device respectively in the Territory. Without limiting the foregoing, Inovio
shall permit Apollo to access and shall provide Apollo with sufficient rights to
reference and use in support of Apollo’s MAAs and Marketing Approvals in the
Territory, Inovio’s IND for VGX-3100 and any Regulatory Filings for the Delivery
Device outside of the Territory.
4.10    Reporting; Adverse Drug Reactions.
(a)    Pharmaco-Vigilance Agreement. In conjunction with this Agreement, the
Parties shall enter into a pharmaco-vigilance agreement on reasonable and
customary terms, no later than sixty (60) days prior to the first use of a
Product in a human subject in the Territory including: (i) providing detailed
procedures regarding the maintenance of core safety information and the exchange
of safety data relating to VGX-3100, the Delivery Device, and the Products; and
(ii) ensuring compliance with the reporting requirements of all applicable
Regulatory Authorities on a worldwide basis.
(b)    Adverse Event Reporting. As between the Parties: (i) Apollo shall be
responsible for the timely reporting of all adverse drug reactions/experiences,
Product quality, Product complaints and safety data relating to VGX-3100, the
Delivery Device and Products to the




- 15 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





appropriate Regulatory Authorities in the Territory, and shall report all
serious adverse events in all cases within forty-eight (48) hours; and (ii)
Inovio shall be responsible for reporting all adverse drug
reactions/experiences, product quality complaints and product safety data
relating to VGX-3100, the Delivery Device, and Products to the appropriate
Regulatory Authorities outside of Territory; all in accordance with the
appropriate laws and regulations of the relevant countries and Regulatory
Authorities. Apollo shall ensure that its Affiliates and Sublicensees comply
with such reporting obligations in the Territory.
ARTICLE V    

COMMERCIALIZATION
5.1    Apollo Commercialization. Apollo shall be responsible for
commercialization, distribution, marketing and promotion of the Products in the
Field in the Territory.
ARTICLE VI    

PAYMENTS
6.1    Upfront Payment. Apollo shall pay to Inovio an upfront payment in the
amount of Twenty-Three Million Dollars ($23,000,000) payable within three (3)
Business Days after the Effective Date. The upfront payment set forth in this
Section 6.1 shall not be refundable or creditable against any future milestone
payments, royalties or other payments by Apollo to Inovio under this Agreement.
“Business Day,” as used in this Section 6.1, shall mean any day excluding
Saturday, Sunday and any day that is a legal holiday under the laws of the
People’s Republic of China or is a day on which banking institutions located in
the People’s Republic of China are authorized or required by law or other
governmental action to close.
6.2    Milestone Payments.
(a)    Milestone Payments. In addition to the upfront payment set forth in
Section 6.1, Apollo shall pay to Inovio the milestone payments set out below
following the first achievement by Apollo, or any of its Affiliates or
Sublicensees, or by Inovio or any of its Affiliates or licensees, of the
corresponding milestone set out below, in accordance with this Section 6.2 and
the payment provisions in Article 7:




- 16 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





Milestone Event
Milestone Payment
1. first Marketing Approval, by Inovio, its Affiliate or its licensee, of the
Product in either:
(a) the indication of cervical dysplasia within the Field by the FDA in the
United States; or
(b) an indication other than cervical dysplasia within the Field by the FDA in
the United States, and at the time of such Marketing Approval, Apollo is
developing or has developed the Product for such indication; and
a subsequent indication of cervical dysplasia approved within the Field by the
FDA in the United States




 
2. first Marketing Approval, by Apollo, its Affiliates or Sublicensees, of the
Product in the indication of cervical dysplasia or other indication within the
Field:
(a) (i) by the applicable Regulatory Authority in the Republic of Korea (only if
prior to receipt of the first Marketing Approval in China); and 
   (ii) first Marketing Approval, by Apollo, its Affiliates or Sublicensees, of
the Product in the indication of cervical dysplasia or other indication within
the Field by the CFDA (only if subsequent to Marketing Approval in the Republic
of Korea); or 
(b) first Marketing Approval, by Apollo, its Affiliates or Sublicensees, of the
Product in the indication of cervical dysplasia or other indication within the
Field by the CFDA
For sake of clarity, the Parties agree that cervical dysplasia encompasses
cervical high grade squamous intraepithelial neoplasia (HSIL) and cervical
intraepithelial neoplasia (CIN) grade 2 or 3; but does not include vulval or
anal intraepithelial neoplasias. For clarity, the total amount payable under
Section 6.2(a)(1) is [***].


 
[***]
 



 
[***]




 

 
[***], or if the first payment under section 6.2 1(b) is not paid, then [***]












[***]






[***]






[***]

(b)    Reports and Payments. Each Party, as applicable, shall notify the other
Party in writing within thirty (30) days after the achievement of each milestone
set out in Section 6.2(a) by such Party, or any of its Affiliates or
Sublicensees or licensees, as applicable. Each such notice by Apollo shall
include the appropriate milestone payment, subject to Section 6.4. For any
milestones achieved by Inovio or its Affiliates or licensees, Apollo shall make
the applicable milestone payment within seventy-five (75) days after receipt of
Inovio’s notice that such milestone has been achieved. Any milestone payable by
Apollo pursuant to this Section 6.2 shall be made no more than once with respect
to the achievement of each milestone set out in Section




- 17 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





6.2(a). For the avoidance of doubt, the milestone payments set forth in this
Section 6.2 shall not be refundable and shall not be creditable against future
milestone payments, royalties or other payments to Inovio under this Agreement.
6.3    Royalty Payments to Inovio.
(a)    Royalty Rate. Subject to the terms and conditions of this Agreement, in
further consideration of the rights granted to Apollo under this Agreement,
Apollo shall pay to Inovio royalties at the rate set out below on Net Sales of
Products in the Territory:
Annual Net Sales of Product
Royalty Rate
On Annual Net Sales up to and including US [***]
On additional Annual Net Sales>US $[***] and up to and including US [***]
On additional Annual Net Sales of greater than US [***]
              [***]
[***]
[***]

(b)    Royalty Term. Apollo’s obligation to pay royalties under this Section 6.3
for each Product shall commence on the First Commercial Sale of a Product in the
Territory and continue on a Product-by-Product basis, until the later of: (i)
ten (10) years after the First Commercial Sale of such Product in the Territory,
and (ii) the expiration of the last-to-expire Patent covering the Product in the
Territory (the “Royalty Term”). After the expiration of the Royalty Term in a
country for a Product, no further royalty payments shall be due with respect to
such Product in such country.
(c)    Generic Competition. During the portion of the applicable Royalty Term in
a particular country where there are one or more products being sold in such
country that are Biosimilar Products with respect to such Product, then the
royalty rates set forth in Section 6.3(a), with respect to such Product shall be
reduced as follows:
(i)    [***] in the event that in any calendar quarter such Biosimilar
Product(s), by unit equivalent volume in such country, exceeds a [***];
(ii)    [***] in the event that in any calendar quarter such Biosimilar
Product(s), by unit equivalent volume in such country, exceeds a [***]
For purposes of this Section 6.3(c), “market” refers to the aggregate of the
sales of the Biosimilar Product(s) and the applicable Product in a country.
(d)    Combination Products. In the event a Product is sold as part of a
Combination Product, the Net Sales of each Product which is part of such
Combination Product, will be:
(i)    the amount determined by multiplying the Net Sales of the Combination
Product, during the applicable reporting period, by the fraction A/(A+X), where:
A is the average gross sales price of the Product; and X is the average gross
sales price of any active component (whether a biological or




- 18 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





chemical component) included in a Combination Product that is not itself a
Licensed Product (an “Additional Product”) (if any) (and in the event of other
Additional Products, the average gross sales price of those will also be added)
when such Additional Products are sold separately in finished form, in each case
during the applicable reporting period or, if sales of both the Product and the
Additional Products did not occur in such period, then in the most recent
reporting period in which sales of both occurred; or
(ii)    in the event that the average gross sales price cannot be determined
pursuant to clause 6.3(d)(i) above, for such Product and any other Product or
Additional Product(s) in such Combination Product (and the Product and/or any
other Additional Product in such Combination Product is not sold separately),
the Parties will discuss in good faith an appropriate method to calculate Net
Sales of the Product contained in the Combination Products;
(iii)    If, after such good faith negotiations not to exceed [***], the Parties
cannot agree to an appropriate adjustment to Net Sales, the dispute shall be
initially referred to the Senior Executives of the Parties in accordance with
Section 16.2. Should the Parties fail to agree within [***] of such referral,
then the Net Sales shall equal such portion of the Net Sales of the Combination
Product that is equivalent to the relative commercial value contributed by the
components of the Combination Product.
(e)    Reports and Royalty Payment. Within sixty (60) days after the end of each
calendar quarter, Apollo shall deliver to Inovio a report setting out in
reasonable detail the information necessary to calculate the royalty payments
due under this Section 6.3 with respect to Net Sales made in that calendar
quarter, including:
(i)    units of the Product sold in the Territory during the relevant calendar
quarter on a country-by-country basis;
(ii)    gross sales of the Product in the Territory in the relevant calendar
quarter on a country-by-country basis;
(iii)    Net Sales in the relevant calendar quarter;
(iv)    all relevant deductions or credits due to Apollo in accordance with the
terms of this Agreement; and
(v)    all relevant exchange rate conversions in accordance with Section 7.2.
Any amounts due under Section 6.3(a) for such calendar quarter shall follow up
such statement.
6.4     PRC Approval. For any payment provided herein that requires PR China
approval prior to payment to Inovio, Apollo shall immediately initiate the
proper approval request following the occurrence of each respective payment or
milestone event, and Apollo’s obligation to make such payment shall be tolled
until such necessary approval has been obtained. Upon Apollo obtaining all such
necessary approvals from PR China’s governmental authorities, payment to Inovio
shall promptly be remitted, which shall not be greater than three (3) PRC
business days from receipt of such approval. For sake of clarity, Inovio
acknowledges that for the purpose of payment, Apollo will be required to




- 19 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





obtain PR China approvals from National Equities Exchange and Quotations,
Beijing Municipal Commission of Commerce, Tax Authority and Currency Exchange
Authority, including for all the payments set forth in this Section 6.


ARTICLE VII    

PAYMENTS; BOOKS AND RECORDS
7.1    Payment Method. All payments under this Agreement shall be made by bank
wire transfer in immediately available funds to an account designated by the
Party to which such payments are due. Any payments or portions thereof due under
this Agreement that are not paid by the date such payments are due under this
Agreement shall bear interest at a rate equal to: (i) the prime rate as reported
by Citibank N.A., plus [***] per year; or (ii) if lower, the maximum rate
permitted by law; calculated on the number of days such payment is delinquent,
compounded annually and computed on the basis of a three hundred sixty five
(365) day year. This Section 7.1 shall in no way limit any other remedies
available to the Parties.
7.2    Currency Conversion. Unless otherwise expressly stated in this Agreement,
all amounts specified in this Agreement are in United States Dollars, and all
payments by one Party to the other Party under this Agreement shall be paid in
United States Dollars. If any currency conversion shall be required in
connection with the payment of royalties under this Agreement, such conversion
shall be calculated using the average exchange rate for the conversion of
foreign currency into United States Dollars, quoted for current transactions for
both buying and selling United States Dollars, as reported in The Wall Street
Journal (U.S. Western Edition) for the last business day of each month of the
calendar quarter to which such payment pertains.
7.3    Withholding Taxes. If laws or regulations require withholding by Apollo
of any taxes imposed upon Inovio on account of any royalties or other payments
paid under this Agreement, such taxes shall be deducted by Apollo as required by
law from such payment and shall be paid by Apollo to the proper taxing
authorities. Official receipts of payment of any withholding tax shall be
secured and sent to Inovio as evidence of such payment. The Parties will
exercise their reasonable efforts to ensure that any withholding taxes imposed
are reduced as far as possible under the provisions of any applicable tax
treaty, and shall cooperate in filing any forms required for such reduction.
7.4    Records; Inspection. Apollo shall keep, and require its Affiliates and
Sublicensees to keep, complete, true and accurate books of accounts and records
for the purpose of determining the amounts payable to Inovio pursuant to this
Agreement. Such books and records shall be kept for at least [***] following the
end of the calendar quarter to which they pertain. Such records will be open for
inspection by an independent auditor chosen by Inovio and reasonably acceptable
to Apollo for the purpose of verifying the amounts payable by Apollo hereunder.
Such inspections may be made no more than once each calendar year, at reasonable
times and on reasonable prior written notice. Such records for any particular
calendar quarter shall be subject to no more than one inspection. The
independent auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any




- 20 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





such inspection. Inspections conducted under this Section 7.4 shall be at the
expense of Inovio, unless a variation or error producing an underpayment in
amounts payable exceeding [***] of the amount paid for a period covered by the
inspection is established, in which case all reasonable costs relating to the
inspection for such period and any unpaid amounts that are discovered shall be
paid by Apollo, together with interest on such unpaid amounts at the rate set
forth in Section 7.1 above. The Parties will endeavor in such inspection to
minimize disruption of Apollo’s normal business activities to the extent
reasonably practicable.


ARTICLE VIII    

CERTAIN COVENANTS
8.1    Diligent Efforts of Apollo. Apollo shall use a) best efforts to develop
up to and through the initiation of the first Phase I clinical trial within the
Territory in accordance with the Product Plan, and b) thereafter, Commercially
Reasonable Efforts to develop, achieve Marketing Approval and sell the Product
in the Territory. Without limiting the foregoing, Apollo agrees to use
Commercially Reasonable Efforts to achieve the milestones set forth in Section
6.2.
8.2    General Communications. Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the development,
commercialization, marketing and promotion of the Product in the Territory,
including with respect to regulatory matters and meetings with Regulatory
Authorities, by way of updates to the JSC at its meetings and as otherwise
specified in this Agreement, or as reasonably requested by the other Party. In
connection therewith, Inovio and Apollo shall provide each other with such
information regarding such progress and activities under the Product Plan or
otherwise relating to the Product, as the other Party may request from time to
time. In order to facilitate the Parties’ exercise of their rights and
fulfillment of their obligations hereunder, each Party agrees to give due
consideration to any comments provided by the other Party with respect to such
development, commercialization, marketing and promotion of VGX-3100 and/or any
Product in the Territory.
8.3    Phase 3 Clinical Trial. Following the Effective Date, Inovio and Apollo
shall discuss in good faith the inclusion of China sites within Inovio’s ongoing
Phase 3 program for VGX-3100 (known as REVEAL 1 & 2). Any such inclusion of such
China sites shall be subject to Inovio and Apollo’s joint assessment and
selection of such sites based upon Inovio’s then-existing selection and
inclusion criteria, and the Parties shall take into consideration any feedback
from CFDA relating to such selection and inclusion criteria. Inovio shall
provide necessary resources to support any such assessment and inclusion, and to
ensure coordination of its VGX-3100 development activities with Apollo with
respect to the Territory. As part of the Parties’ joint selection of China
sites, Inovio will, at its expense, submit the necessary information to the FDA
to include such China sites within the Phase 3 program and provide to Apollo
copies of all material documents and information for VGX-3100, which are
necessary to meet CFDA requirements, and Apollo will, at its expense, submit the
necessary information to the CFDA to include such China sites. For clarity,
Inovio’s commitment of resources




- 21 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





with respect to development within the Territory shall be subject to cost
allocation as set forth within Section 4.2(a).”
ARTICLE IX    

MANUFACTURING AND SUPPLY
9.1    Clinical Supply. Inovio will provide Delivery Devices and VGX-3100 at
Inovio's actual out-of-pocket cost, including reimbursement for out-of-pocket
shipping costs, for Delivery Devices and VGX-3100 manufactured by any Third
Party and, if manufactured by Inovio, Inovio’s fully burdened manufacturing cost
(to be calculated in accordance with U.S. generally accepted accounting
principles, consistently applied by Inovio) to support preclinical development
and clinical studies in the Territory. Upon Apollo’s reasonable request, the
Parties agree to negotiate in good faith the terms and conditions of a supply of
Delivery Devices and/or VGX-3100 manufactured by or on behalf of Inovio (the
“Clinical Supply Agreement”).
9.2    Commercial Supply. Inovio and Apollo will negotiate in good faith a
product manufacturing and supply agreement for supply of Delivery Devices and
VGX-3100 for commercial sales in the Territory under customary and reasonable
terms (the “Commercial Supply Agreement”). The Parties will negotiate in good
faith the terms and conditions of the Commercial Supply Agreement within one
hundred twenty (120) days after the Effective Date, provided that Apollo may
extend such one hundred twenty (120) day period by an additional ninety (90)
days on written notice to Inovio .
9.3    Manufacture for the Territory.
(a)    Subject to the terms and conditions of this Agreement, Apollo shall have
the exclusive right to manufacture VGX-3100, the Delivery Device and the
Products for distribution in the Territory.
(b)    With respect to VGX-3100, and the Product, upon Apollo’s request, Inovio
shall transfer to Apollo (or to a Third Party manufacturer designated by Apollo)
the Inovio Manufacturing Technology, in order to enable Apollo (or its Third
Party manufacturer) to use the Inovio Manufacturing Technology for purposes of
the manufacture of the VGX-3100, and the Product and to replicate the processes
employed by or on behalf of Inovio (including any Third Party manufacturer of
Inovio). Such transfer shall include a written description of such Inovio
Manufacturing Technology (the “Manufacturing Technology Documentation”). As
applicable, if requested by Apollo, Inovio shall (and will use Commercially
Reasonable Efforts to direct any Inovio Third Party manufacturer to) cooperate
with and provide technical assistance (including on-site assistance) and
consultation as reasonably requested by Apollo in connection with the transfer
and the implementation of such Inovio Manufacturing Technology by Apollo or its
Third Party manufacturer, and to assist Apollo or its Third Party manufacturer
in using such Inovio Manufacturing Technology: (i) to manufacture VGX-3100
and/or Products and (ii) to obtain Regulatory Approval for (including the CMC,
DMF or other regulatory filings relating thereto) the process for the
manufacture of VGX-3100, and the Product. All such Manufacturing Technology
Documentation shall be in the English language, and in sufficient detail and
clarity




- 22 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





for reasonably qualified personnel of Apollo or its Third Party manufacturer to
understand and use the manufacturing processes disclosed thereunder. If
available in electronic form, the Manufacturing Technology Documentation shall
be provided in electronic format.
(c)    With respect to the Delivery Device, upon exercise by Apollo of the
Option Right under Section 4.4(b), above, Inovio shall transfer to Apollo (or to
a Third Party manufacturer designated by Apollo) the Inovio Manufacturing
Technology, in order to enable Apollo (or its Third Party manufacturer) to use
the Inovio Manufacturing Technology for purposes of the manufacture of the
Delivery Device and to replicate the processes employed by or on behalf of
Inovio (including any Third Party manufacturer of Inovio). Such transfer shall
include a written description of such Inovio Manufacturing Technology (the
“Manufacturing Technology Documentation”). As applicable, if requested by
Apollo, Inovio shall (and will use Commercially Reasonable Efforts to direct any
Inovio Third Party manufacturer to) cooperate with and provide technical
assistance (including on-site assistance) and consultation as reasonably
requested by Apollo in connection with the transfer and the implementation of
such Inovio Manufacturing Technology by Apollo or its Third Party manufacturer,
and to assist Apollo or its Third Party manufacturer in using such Inovio
Manufacturing Technology: (i) to manufacture the Delivery Device and (ii) to
obtain Regulatory Approval for (including the CMC, DMF or other regulatory
filings relating thereto) the process for the manufacture of the Delivery
Device. All such Manufacturing Technology Documentation shall be in the English
language, and in sufficient detail and clarity for reasonably qualified
personnel of Apollo or its Third Party manufacturer to understand and use the
manufacturing processes disclosed thereunder. If available in electronic form,
the Manufacturing Technology Documentation shall be provided in electronic
format.
(d)    Supply of Key Components, Starting Materials and Intermediates. Upon
request by Apollo, Inovio will cooperate with and assist Apollo with respect to
the supply to Apollo by Inovio and/or Inovio’s Third Party manufacturers of any
key components, starting materials and/or intermediates for use in the
manufacture of VGX-3100, the Delivery Device and/or Products by Apollo (such key
components, starting materials and/or intermediates being “Raw Materials”). Upon
request by Apollo, Inovio will use Commercially Reasonable Efforts to obtain
from its Third Party manufacturers the supply of Raw Materials reasonably
requested by Apollo for use by Apollo in the manufacture of VGX-3100, the
Delivery Device and/or Product prior to the initiation of a Phase 1 clinical
trial for the Product in the Territory, provided that Apollo shall be
responsible for reimbursing Inovio for its Third Party costs incurred in
connection with such supply of such Raw Materials. In the event of such supply
of Raw Materials by Inovio to Apollo, the Parties shall enter into a separate
supply agreement for such supply. In addition, upon Apollo’ request, the Parties
will work together in good faith to facilitate providing Apollo with an
opportunity to obtain such supply of Raw Materials directly from such Third
Party manufacturers of Inovio (rather than through Inovio under Inovio’s
agreement with such Third Party manufacturers).
(e)    Third Party Manufacturing. Apollo may exercise any of its manufacturing
rights with respect to VGX-3100, the Delivery Device and Products through one or
more Third Party manufacturers, provided that (i) Inovio's input on the
selection of such Third




- 23 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





Party manufacturers are reasonably considered, and (ii) the Third Party
manufacturer undertakes in writing obligations of confidentiality and non-use
regarding Confidential Information of Inovio (including Inovio Know-How received
by such Third Party manufacturer under Sections 9.1(b) or 9.1(c) above) that are
substantially the same as (although may be shorter in duration than, provided
that such duration shall not be less than ten (10) years from the effective date
of the written obligation) those undertaken by the Parties pursuant to Article
10 hereof. Apollo will use Commercially Reasonable Efforts to secure for Inovio
the right for Inovio to participate in any and all audit and inspection
performed by Apollo with respect to a Third Party manufacturer, and otherwise,
Apollo agrees to keep Inovio informed of any and all audits or inspections of
such Third Party manufacturer performed by Apollo.
(f)    Improvements in the Manufacture of VGX-3100, the Delivery Device and/or
Products. During the Term, each Party shall disclose to the other Party through
the JSC any improvements made or developed with respect to the manufacture or
synthesis of VGX-3100, the Delivery Device and Product and components, methods
and materials used in the manufacture or synthesis of VGX-3100, the Delivery
Device and/or Products (including components, starting materials and
intermediates) Controlled by such Party (“Improvements”). Upon request by such
other Party, such Party will provide such other Party, at no additional expense
of such other Party, with the such Party’s Know-How in such Party’s or its
Affiliate’s Control that are reasonably necessary or useful for such other Party
or its Third Party manufacturer to use such Improvements in the manufacture of
VGX-3100, the Delivery Device and/or Products.
ARTICLE X    

CONFIDENTIALITY
10.1    Confidential Information. Except as expressly provided in this
Agreement, the Parties agree that the receiving Party shall not publish or
otherwise disclose and shall not use for any purpose any information furnished
to it by the other Party hereto pursuant to this Agreement (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
written documentation:
(a)    was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure or, as shown by written
documentation, was developed by the receiving Party prior to its disclosure by
the disclosing Party;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;




- 24 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





(d)    was subsequently lawfully disclosed to the receiving Party by a person
other than the disclosing Party, and who did not directly or indirectly receive
such information from disclosing Party; or
(e)    is developed by the receiving Party without use of or reference to any
Confidential Information disclosed by the disclosing Party.
10.2    Permitted Disclosures. Notwithstanding the provisions of Section 10.1
above and subject to Sections 10.3 and 10.4 below, each Party hereto may use and
disclose the other Party’s Confidential Information to its Affiliates,
licensees, permitted Sublicensees, contractors and any other Third Parties to
the extent such use and/or disclosure is reasonably necessary to exercise the
rights granted to it, or reserved by it, under this Agreement, prosecuting or
defending litigation, complying with applicable governmental laws or
regulations, submitting information to tax or other governmental authorities or
conducting clinical trials hereunder with respect to any Product. If a Party is
required by law or regulations to make any such disclosure of the other Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the latter Party of such disclosure and, save to
the extent inappropriate in the case of patent applications or otherwise, will
use its good faith efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise). For any other disclosures of the other Party’s Confidential
Information, including to Affiliates, licensees, permitted Sublicensees,
contractors and other Third Parties, a Party shall ensure that the recipient
thereof is bound by a written confidentiality agreement as materially protective
of such Confidential Information as this Article 10.
10.3    Confidential Terms. Each Party agrees not to disclose to any Third Party
the terms of this Agreement without the prior written consent of the other Party
hereto, except each Party may disclose the terms of this Agreement: (a) to
advisors (including financial advisors, attorneys and accountants), actual or
potential acquisition partners or private investors, and others on a need to
know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those in this Agreement; or (b) to the extent
necessary to comply with applicable laws and court orders, including securities
laws, regulations or guidances; provided that in the case of clause (b) the
disclosing Party shall promptly notify the other Party and (other than in the
case where such disclosure is necessary, in the reasonable opinion of the
disclosing Party’s legal counsel, to comply with securities laws, regulations or
guidances) allow the other Party a reasonable opportunity to oppose with the
body initiating the process and, to the extent allowable by law, to seek
limitations on the portion of the Agreement that is required to be disclosed.
10.4    Publication of Product Information. Prior to its publishing, publicly
presenting and/or submitting for written or oral publication a manuscript,
abstract or the like that includes Data or other information relating to
VGX-3100, the Delivery Device or any Product that has not previously published
pursuant to this Section 10.4, the publishing Party shall provide the other
Party a copy thereof for its review for at least thirty (30) days (unless such
Party is required by law to publish such information sooner). The publishing
Party shall consider in good faith any comments provided by the other Party
during such thirty (30) day period. In addition, the publishing Party shall, at
the request of the other Party, remove any Confidential Information of such
other Party therefrom, except the publishing Party shall have the right to
publicly disclose any information, including Confidential Information,
pertaining




- 25 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





to safety of a Product that the publishing Party believes in good faith it is
obligated or appropriate to disclose. Without limiting the foregoing, it is
understood that the principles to be observed in any disclosures described in
this Section 10.4 shall be accuracy, compliance with applicable law and
regulatory guidance documents, reasonable sensitivity to potential negative
reactions of the FDA (and its foreign counterparts) and the need to keep
investors informed regarding the publishing Party’s business. Accordingly, any
comments provided by the other Party on a disclosure submitted to it by the
publishing Party pursuant to this Section 10.4 and/or any requests for any
Confidential Information to be removed from any such disclosure shall comply
with such principles. The contribution of each Party shall be noted in all
publications or presentations by acknowledgment or co-authorship, whichever is
appropriate.
10.5    Publicity Review. The Parties acknowledge the importance of supporting
each other’s efforts to publicly disclose results and significant developments
regarding the Product and other activities in connection with this Agreement
that may reflect the terms of this Agreement or information that is not
otherwise permitted to be disclosed under this Article 10, beyond what is
required by law, and each Party may make such disclosures from time to time with
the approval of the other Party, which approval shall not be unreasonably
withheld or delayed. Such disclosures may include, without limitation,
achievement of milestones, significant events in the development and regulatory
process, commercialization activities and the like. When a Party (the
“Requesting Party”) elects to make any such public disclosure under this Section
10.5, it will give the other Party (the “Cooperating Party”) at least five (5)
business days’ notice to review and comment on such statement, it being
understood that if the Cooperating Party does not notify the Requesting Party in
writing within such five day period of any reasonable objections, as
contemplated in this Section 10.5, such disclosure shall be deemed approved, and
in any event the Cooperating Party shall work diligently and reasonably to agree
on the text of any proposed disclosure in an expeditious manner. The principles
to be observed in such disclosures shall be accuracy, compliance with applicable
law and regulatory guidance documents, reasonable sensitivity to potential
negative reactions of the FDA (and its foreign counterparts) and the need to
keep investors informed regarding the Requesting Party's business. Accordingly,
the Cooperating Party shall not withhold its approval of a proposed disclosure
that complies with such principles.
10.6    Prior Non-Disclosure Agreements. Upon execution of this Agreement, the
terms of this Article 10 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties. Any information disclosed under
such prior agreements shall be deemed disclosed under this Agreement.
ARTICLE XI    

PATENT PROSECUTION AND ENFORCEMENT
11.1    Ownership of Inventions. Title to all inventions and other intellectual
property made solely by Apollo personnel in connection with this Agreement shall
be owned by Apollo. Title to all inventions and other intellectual property made
solely by Inovio personnel in connection with this Agreement shall be owned by
Inovio. Title to all inventions and other intellectual property made jointly by
personnel of Inovio and Apollo in connection with this Agreement shall be
jointly owned by Inovio




- 26 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





and Apollo. Except as expressly provided in this Agreement, it is understood
that neither Party shall have any obligation to obtain any approval of, nor pay
a share of the proceeds to, the other Party to practice, enforce, license,
assign or otherwise exploit such jointly-owned inventions or intellectual
property, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require such approval or accounting, unless otherwise agreed
to by the Parties in writing.
11.2    Prosecution and Maintenance of Inovio Patents.
(a)    Inovio Patent Rights. Inovio shall have the right, at its expense, to
control the Prosecution and Maintenance of Patents included in the Inovio
Patents as of the Effective Date, or which may be filed in any country after the
Effective Date. To the extent any Inovio Patents are specifically directed to
VGX-3100 or any Product, and/or manufacturing and/or use thereof, in the Field
in the Territory (“Product-Specific Patents”), Inovio shall Prosecute and
Maintain such Product-Specific Patents and shall consult with Apollo in good
faith regarding the Prosecution and Maintenance of such Product-Specific Patents
and shall take into account Apollo’s reasonable comments related to such
matters. If Inovio determines not to file any Patent, or to abandon any Patent
within such Product-Specific Patents or such Collaboration IP, Inovio shall
provide Apollo with at least sixty (60) days’ written notice of such decision,
prior to the deadline for filing any such Patent or the date on which such
abandonment would become effective. In such event, Apollo shall have the right,
at its option, to control the Prosecution and Maintenance of such Patent. For
the purposes of this Section 11.2, “Prosecution and Maintenance” (including
variations such as “Prosecute and Maintain”) shall mean, with respect to a
Patent, the preparing, filing, prosecuting and maintenance of such Patent, as
well as re-examinations, reissues and requests for Patent term extensions and
the like with respect to such Patent, together with the conduct of
interferences, the defense of oppositions and other similar proceedings with
respect to a Patent. Inovio agrees to use Commercially Reasonable Efforts to
seek to obtain at least one (1) issued Patent covering VGX-3100 in the People’s
Republic of China during the Term of the Agreement.
(b)    Inovio-Owned Collaboration IP; Joint Collaboration IP. Inovio shall have
the right, at its expense, to control the Prosecution and Maintenance of Patents
included among the Collaboration IP filed after the Effective Date that are
solely owned by Inovio or jointly owned by Inovio and Apollo. Inovio shall
consult with Apollo in good faith regarding the Prosecution and Maintenance of
such Collaboration IP and shall take into account Apollo’s reasonable comments
related to such matters. If Inovio determines not to file any Patent, or to
abandon any Patent within such Collaboration IP, Inovio shall provide Apollo
with at least sixty (60) days’ written notice of such decision, prior to the
deadline for filing any such Patent or the date on which such abandonment would
become effective. In such event, Apollo shall have the right, at its option, to
control the Prosecution and Maintenance of such Patent.
(c)    Apollo-Owned Collaboration IP. Apollo shall have the right, at its
expense, to control the Prosecution and Maintenance of Patents included among
the Collaboration IP filed after the Effective Date that are solely owned by
Apollo. Apollo shall consult with Inovio in good faith regarding the Prosecution
and Maintenance of such Collaboration IP and shall take into account Inovio’s
reasonable comments related to such matters. If Apollo determines not to file
any Patent, or to abandon any Patent within such Collaboration IP, Inovio shall
provide Apollo




- 27 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





with at least sixty (60) days’ written notice of such decision, prior to the
deadline for filing any such Patent or the date on which such abandonment would
become effective. In such event, Inovio shall have the right, at its option, to
control the Prosecution and Maintenance of such Patent.
(d)    Cooperation. Each Party shall cooperate with the other Party in
connection with all activities relating to the Prosecution and Maintenance of
the Inovio Patents undertaken by such other Party pursuant to this Section 11.2,
including: (i) making available in a timely manner any documents or information
such other Party reasonably requests to facilitate such other Party’s
Prosecution and Maintenance of the Inovio Patents and Patents among the
Collaboration IP pursuant to this Section 11.2; and (ii) if and as appropriate,
signing (or causing to have signed) all documents relating to the Prosecution
and Maintenance of any Inovio Patents and/or Patents among the Collaboration IP
by such other Party. Each Party shall also promptly provide to the other Party
all information reasonably requested by such other Party with regard to such
Party’s activities pursuant to this Section 11.2. Apollo shall hold all
information disclosed to it under this Section 11.2 as Confidential Information.
11.3    Enforcement.
(a)    Notice. In the event that Inovio or Apollo becomes aware of actual or
threatened infringement or misappropriation of any Inovio Patent or Inovio
Know-How or any Patent among the Collaboration IP by the manufacture, sale or
use in the Territory of a product that competes directly with a Product in any
country within the Territory (an “Infringement”), that Party shall promptly
notify the other Party in writing.
(b)    Initiating Enforcement Actions. If Inovio does not initiate proceedings
or take other appropriate action within ninety (90) days of receipt of a request
by Apollo to do so with respect to any Product-Specific Patent, then Inovio
shall be entitled to initiate infringement proceedings or take other appropriate
action against an Infringement at its own expense with respect to such
Product-Specific Patent. The Party conducting such action shall have full
control over the conduct of such action, including settlement thereof; provided,
however, that the Party conducting such action may not settle any such action,
or make any admissions or assert any position in such action, in a manner that
would materially adversely affect the rights or interests of the other Party
(including by making any admission or assertion of any position, that would
materially adversely affect the validity, enforceability or scope of any Inovio
Patent outside of the Territory), without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed. In any event, the
Parties shall assist one another and cooperate in any such action at the other’s
reasonable request.
(c)    Recovery. Apollo and Inovio shall recover their respective actual
out-of-pocket expenses, or proportionate percentages thereof, associated with
any litigation against infringers undertaken pursuant to this Section 11.3 above
or settlement thereof from any resulting recovery made by either Party. Any
excess amount of such a recovery shall be shared between Apollo and Inovio, to
the extent such recovery represents damages relative to the Infringement in the
Territory, as follows: if Inovio is the Party bringing suit, such recovery shall
be shared equally, and if Apollo




- 28 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





is the Party bringing suit, the recovery shall be treated as Net Sales of
Apollo, subject to royalties payable to Inovio pursuant to Section 6.3.
(d)    Cooperation. The Parties shall keep one another informed of the status of
their respective activities regarding any litigation or settlement thereof
concerning an Infringement and shall assist one another and cooperate in any
such litigation at the other’s reasonable request (including joining as a party
plaintiff to the extent necessary and requested by the other Party).
11.4    Third Party Infringement Claims. If the production, sale or use of
VGX-3100, the Delivery Device, or any Product in the Territory pursuant to this
Agreement results in a claim, suit or proceeding alleging patent infringement
against Inovio or Apollo (or their respective Affiliates, licensees or
Sublicensees) (collectively, “Infringement Actions”), such Party shall promptly
notify the other Party hereto in writing. The Party subject to such Infringement
Action shall have the right to direct and control the defense thereof; provided,
however, that the other Party may participate in the defense and/or settlement
thereof at its own expense with counsel of its choice. In any event, the Party
that is subject to the Infringement Action agrees to keep the other Party hereto
reasonably informed of all material developments in connection with any such
Infringement Action. The Party who is subject to the Infringement Action agrees
not to settle such Infringement Action, or make any admissions or assert any
position in such Infringement Action, in a manner that would adversely affect
VGX-3100, the Delivery Device or the manufacture, use or sale of VGX-3100, the
Delivery Device or any Product within or outside the Territory, without the
prior written consent of the other Party, which shall not be unreasonably
withheld or delayed.
ARTICLE XII    

TERM AND TERMINATION
12.1    Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 12, shall continue in full force
and effect on a Product-by-Product basis until Apollo has no remaining royalty
payment obligations in the Territory with respect to such Product (the “Term”).
Upon expiration (but not an earlier termination) of this Agreement in each
country of the Territory, Apollo shall have a perpetual, non-exclusive, fully
paid-up, royalty-free license under the Inovio Patents and Inovio Know-How in
the Field in the Territory to make, have made, use, sell, offer for sale and
import such Product in the Field in the Territory.
12.2    Breach. Either Party to this Agreement may terminate this Agreement in
the event the other Party (the “Breaching Party”) shall have materially breached
or defaulted in the performance of any of its material obligations hereunder,
and such default shall have continued for ninety (90) days after written notice
thereof was provided to the breaching Party by the non-breaching Party. Any such
termination shall become effective at the end of such ninety (90) day period
unless the breaching Party has cured any such breach or default prior to the
expiration of the ninety (90) day period. If the Breaching Party disputes in
good faith that it has materially breached one of its material obligations under
this Agreement other than an obligation to make any undisputed payment due under
this Agreement, the 90-day cure period shall be tolled until the dispute has
been resolved in accordance with Section 16.2.




- 29 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





12.3    Termination For Convenience.
(a)    Each Party may terminate this Agreement in its entirety at any time if
the Effective Date does not occur by March 31, 2018, upon written notice to the
other Party;
(b)    Apollo may terminate this Agreement in its entirety at any time upon or
after one (1) year after the Effective Date for any reason upon ninety (90)
days’ prior written notice to Inovio; and
(c)    Inovio may terminate this Agreement in its entirety at any time if the
upfront payment in section 6.1 is not received by Inovio on or before April 7,
2018, upon written notice to Apollo.
ARTICLE XIII    

EFFECT OF TERMINATION
13.1    Accrued Obligations. The expiration or termination of this Agreement for
any reason shall not release either Party from any liability that, at the time
of such expiration or termination, has already accrued to the other Party or
that is attributable to a period prior to such expiration or termination, nor
will any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, or at law or in equity,
with respect to breach of this Agreement.
13.2    Rights on Termination. This Section 13.2 shall apply upon any
termination of Apollo’s rights under this Agreement in its entirety, excluding
only termination of this Agreement pursuant to Section 12.2 for Inovio’s breach.
(a)    Wind-down Period.
(i)    Development. In the event there are any ongoing clinical trials of any
Product in the Territory, at Inovio’s request, following the date a notice of
termination has been issued pursuant to Section 12.2 or 12.3, Apollo agrees to
continue such trials in the normal course until the effective date of the
termination, or, to the extent so requested by Inovio, to promptly transition to
Inovio or its designee such clinical trials or portions thereof; in each case,
at Inovio’s expense.
(ii)    Commercialization. To avoid a disruption in the supply of Product to
patients, if the Agreement is terminated after the First Commercial Sale,
Apollo, its Affiliates and its Sublicensees shall continue to distribute the
Product in the Field in the Territory, in accordance with the terms and
conditions of this Agreement, until the date on which Inovio notifies Apollo in
writing that Inovio has secured an alternative distributor or licensee for the
Product in the Field in the Territory, but in no event more for than six (6)
months after the effective date of any termination of this Agreement (the
“Wind-down Period”); provided that Apollo, its Affiliates and its Sublicensees
shall cease such activities, or any portion thereof, in a given country upon
sixty (60) days’ notice by Inovio requesting that such activities (or portion
thereof) be ceased. Notwithstanding any other provision of this Agreement,
during the Wind-down Period, Apollo’s and its Affiliates’ and Sublicensees’
rights with respect to VGX-3100




- 30 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





and the Products in the Field in the Territory shall be non-exclusive and,
without limiting the foregoing, Inovio shall have the right to engage one or
more other distributor(s) and/or licensee(s) of any Product in all or part of
the Territory. Any Product sold or disposed by Apollo in the Field in the
Territory during the Wind-down Period shall be subject to applicable payment
obligations under Article 6 above. Within thirty (30) days of expiration of the
Wind-down Period, Apollo shall notify Inovio of any quantity of the Products
remaining in Apollo’s inventory and Inovio shall have the option, upon notice to
Apollo, to repurchase any such quantities of the Products from [***] to cover
indirect costs.
(b)    Assignment of Regulatory Filings and Marketing Approvals. At Inovio’s
option, which shall be exercised by written notice to Apollo, Apollo shall
assign or cause to be assigned to Inovio or its designee (or to the extent not
so assignable, Apollo shall take all reasonable actions to make available to
Inovio or its designee the benefits of) all regulatory filings and registrations
(including INDs, MAAs and Marketing Approvals) for all Product in the Territory,
including any such regulatory filings and registrations made or owned by
Apollo’s Affiliates and/or Sublicensees. In each case, unless otherwise required
by any applicable law or regulation, the foregoing assignment (or availability)
shall be made within thirty (30) days after the effective date of any
termination of this Agreement. In addition, Apollo shall promptly provide to
Inovio a copy of all Data and Apollo Know-How pertaining to all Products in the
Territory to the extent not previously provided to Inovio and Inovio shall have
the right to use and disclose all Data and Apollo Know-How pertaining to such
Products following termination of this Agreement.
(c)    Transition. Without limiting the foregoing, Apollo shall use Commercially
Reasonable Efforts to cooperate with Inovio and/or its designee to effect a
smooth and orderly transition in the development, sale and ongoing marketing,
promotion and commercialization of the Products in the Territory during the
Wind-down Period. Without limiting the foregoing, Apollo shall use Commercially
Reasonable Efforts to conduct in an expeditious manner any activities to be
conducted under this Section 13.2.
(d)    Licenses. Effective as of the date of any notice of termination of this
Agreement pursuant to Section 12.2 or 12.3, to the extent requested by Inovio,
Inovio shall have and is hereby granted by Apollo a worldwide license, with the
right to grant sublicenses, under any Patents owned or Controlled by Apollo that
are reasonably necessary, for the purposes of making, having made, using,
developing, importing, offering for sale, selling, distributing, marketing,
promoting and otherwise exploiting VGX-3100 and Products; and Inovio hereby
grants to Apollo a non-exclusive license of the same scope effective from the
date of any such termination until the expiration of the applicable periods
described in Section 13.2(a) and/or Section 13.2(b) above solely for the
purposes of permitting Apollo to comply with its obligations under this Section
13.2.
(e)    Return of Materials. Within thirty (30) days after the end of the
Wind-down Period upon request by Inovio, Apollo shall either return to Inovio or
destroy all tangible items comprising, bearing or containing trademark, trade
names, patents, copyrights, designs, drawings, formulas or other Data,
photographs, samples, literature, sales and promotional aids and all
Confidential Information of Inovio, that is in Apollo’s possession. Effective
upon the end of the Wind-down Period, Apollo shall cease to use all trademarks
and trade names of Inovio in the




- 31 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





Territory, and all rights granted to Apollo hereunder with respect to VGX-3100
and all Products in the Territory shall terminate. In addition, all Data
generated by or under authority of Apollo hereunder during the Term of the
Agreement shall, to the extent it specifically pertains to VGX-3100 or the
Product, be deemed Confidential Information of Inovio and not Confidential
Information of Apollo (and will not be subject to the exclusion under Section
10.1(a) and (d) above).
(f)    Sublicensees. Any contracts with Sublicensees of any Product in the
Territory engaged by Apollo other than Apollo’s Affiliates shall be assigned to
Inovio to the extent Apollo has the right to do so and Inovio so requests. In
the event such assignment is not requested by Inovio or Apollo does not have the
right to do so, then the rights of such Sublicensees shall terminate upon
termination of Apollo’s rights with respect to the Territory. Apollo shall
ensure that its Affiliates and such Sublicensees (if not assigned to Inovio
pursuant to this Section 13.2(f)) shall transition all Products back to Inovio
in the manner set forth in this Section 13.2 as if such Affiliate or Sublicensee
were named herein.
13.3    Survival. Upon the expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate
except those described in the following provisions: Articles 1, 7, 13, 15 and 17
and Sections 2.5, 4.10, 6.3 and 6.4(c) (for obligations accrued prior to the
date of termination), Sections 7.4, 10.1, 10.2 and 10.3 and 16.2; and Apollo’s
obligations under Sections 10.4 and 10.5; and, in addition, (a) to the extent
that any Product is sold during the Wind-down Period defined in Section
13.2(a)(ii) above, the following Sections shall survive: Section 6.2(b), and (b)
upon the expiration (but not an earlier termination) of this Agreement, Section
4.9 shall survive with respect to those regulatory filings, regulatory
communications and Data that are made or generated during the Term.
ARTICLE XIV    

REPRESENTATIONS, WARRANTIES AND COVENANTS
14.1    General Representations. Each Party hereby represents and warrants to
the other Party as of the Effective Date as follows:
(a)    Duly Organized. Such Party is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.
(b)    Due Execution; Binding Agreement. This Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any law, rule, regulation, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or




- 32 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.
14.2    Representations and Warranties of Inovio. Inovio represents, warrants to
Apollo that, as of the Effective Date:
(a)    it has the full right and authority to grant the rights and licenses as
provided herein;
(b)    it has not previously granted any right, license or interest in or to the
Inovio Patents, or any portion thereof, that is in conflict with the rights or
licenses granted to Apollo under this Agreement, and the MedImmune Agreement
does not conflict with the rights or licensed granted to Apollo under this
Agreement;
(c)    to its knowledge, there are no actual, pending, alleged or threatened
actions, suits, claims, interferences or governmental investigations involving
VGX-3100, the Inovio Patents, the Inovio Know-How by or against Inovio, or any
of its Affiliates. In particular, to its best knowledge, there is no pending or
threatened product liability action nor intellectual property right litigation
in relation to VGX-3100;
(d)    all necessary consents, approvals and authorizations of all Regulatory
Authorities, other governmental authorities and other persons or entities
required to be obtained by Inovio in order to enter into this Agreement have
been obtained;
(e)    it has no knowledge of the existence of any Third Party rights
(including, any patent or patent application) or contractual obligations to
Third Parties that could prevent Apollo from making, having made, using,
offering for sale, selling or importing VGX-3100, Products and Delivery Devices
in the Field in the Territory;
(f)    it owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names and copyrights necessary to for the manufacture,
development, and commercialization of VGX-3100, the Delivery Device and the
Product as contemplated under this Agreement; Exhibit 1.21 is a complete and
accurate list of all Patents owned by or Controlled by Inovio as of the
Effective Date that are useful or necessary to research, develop, manufacture
and commercialize VGX-3100 and/or the Products, including the DNA plasmids and
Delivery Devices associated therewith;
(g)    to its knowledge, there is no actual, pending, alleged or threatened
infringement by a Third Party of any of the Inovio Patents or the Inovio
Know-How;
(h)    to its knowledge, none of the issued Inovio Patents are invalid or
unenforceable; and
(i)    it is not currently in material breach of any of its obligations under
the Existing Agreements and the Existing Agreements are in full force and
effect; it is not aware of any




- 33 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





circumstances that may lead to the termination of such Existing Agreements; and
it covenants that it shall use diligent efforts not to materially breach any of
its obligations under the Existing Agreements after the Effective Date;
(j)    all intellectual property rights relating to VGX-3100, the Delivery
Device and the Products or the exploitation thereof licensed to Apollo pursuant
to the Existing Agreements are Controlled by Inovio and the rights and
obligations of the Parties hereunder are fully consistent with and are not
limited by the Existing Agreements. To Inovio’s knowledge, no additional
intellectual property rights or licenses are required for Apollo to research,
develop, make, have made, use, sell, offer for sale, or import VGX-3100, the
Products and/or Delivery Device as contemplated herein, or for Inovio to perform
its obligations under this Agreement, other than those already granted under
this Agreement;
(k)    Inovio shall use best efforts to seek to modify relevant agreements with
its licensors to be able to permit Apollo to sublicense the license granted by
Inovio to Apollo under Section 2.1(a)(i) through multiple tiers of sublicensees,
and if Inovio obtains such right, the license under Section 2.1(a)(i) will
automatically be amended to include the right to grant sublicenses through
multiple tiers.
14.3    Representations and Warranties of Apollo. Apollo represents and warrants
to Inovio that, as of the Effective Date:
(a)    it has the full right and authority to grant the rights granted herein;
(b)    all necessary consents, approvals and authorizations of all Regulatory
Authorities, other governmental authorities and other persons or entities
required to be obtained by Apollo in order to enter into this Agreement have
been obtained;
(c)    neither it nor any of its Affiliates (including any manager, director,
officer, agent, distributor, employee or other person acting on behalf of or in
the name of Apollo or its Affiliate, “Agents”):
(i)    has been debarred or is subject to debarment, and neither Apollo nor any
of its Affiliates or Agents will use in any capacity, in connection with the
development, manufacture or commercialization of the Products, any person or
entity who has been debarred pursuant to Section 306 of the United States
Federal Food, Drug, and Cosmetic Act, or who is the subject of a conviction
described in such section or any action or conviction under a similar law in any
country. Nor is any such action, suit, claim, investigation or legal or
administrative proceeding pending or, to the best knowledge of Apollo, its
Affiliates and Agents, threatened or likely to arise.
(ii)    will, in connection with performance of the Agreement or exercising
rights thereunder, make any actions or omissions that are prohibited by
applicable law; and
(iii)     neither (A) is, nor is controlled by, a person subject to sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or included on any list of




- 34 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





restricted entities, persons or organizations published by the government of the
United States of America including the List of Specially Designated Nationals
and Blocked Persons, Denied Persons List, Entities List, Debarred Parties List,
or Excluded Parties List or the like, or any similar Applicable Law (any such
person, a “Restricted Party”) nor (B) has engaged in any unlicensed transaction
with any Restricted Party or has otherwise been in breach of any such sanctions,
export controls, restrictions or any similar foreign, federal or state
Applicable Law; and
(d)    Apollo does not have any knowledge that any of Inovio’s representations
and warranties set forth in Sections 14.1 and 14.2 above are inaccurate.
14.4    DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.
ARTICLE XV    

INDEMNIFICATION
15.1    Indemnification of Inovio. Apollo shall indemnify and hold harmless each
of Inovio, its Affiliates and the directors, officers, and employees of such
entities and the successors and assigns of any of the foregoing (the “Inovio
Indemnitees”), from and against any and all liabilities, damages, penalties,
fines, costs, expenses (including, reasonable attorneys’ fees and other expenses
of litigation) (“Liabilities”) from any claims, actions, suits or proceedings
brought by a Third Party (a “Third Party Claim”) incurred by any Inovio
Indemnitee, arising from, or occurring as a result of: (a) the manufacture, use,
marketing, distribution, importation or sale of VGX-3100, the Delivery Device
and/or Product by Apollo, its Affiliates or Sublicensees in the Territory,
including, any products liability claims; and (b) any material breach of any
representations, warranties or covenants by Apollo in Article 14 above; except
to the extent such Third Party Claims fall within the scope of Inovio’s
indemnification obligations set forth in Section 15.2 below or result from the
fault of a Inovio Indemnitee.
15.2    Indemnification of Apollo. Inovio shall indemnify and hold harmless each
of Apollo, its Affiliates and Sublicensees and the directors, officers and
employees of Apollo, its Affiliates and Sublicensees and the successors and
assigns of any of the foregoing (the “Apollo Indemnitees”), from and against any
and all Liabilities from any Third Party Claims incurred by any Apollo
Indemnitee, arising from, or occurring as a result of: (a) the manufacture, use,
marketing, distribution, importation or sale of VGX-3100, the Delivery Device
and/or Product by Inovio, its Affiliates or licensees outside the Territory,
including, any products liability claims; (b) the manufacture of VGX-3100, the
Delivery Device and/or Product by or on behalf of Inovio for use in the
Territory, and (c) any material breach of any representations, warranties or
covenants by Inovio in Article 14 above, except to the extent such Third Party
Claims fall within the scope of Apollo’s indemnification obligations set forth
in Section 15.1 above or result from the fault of an Apollo Indemnitee.




- 35 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





15.3    Procedure. A Party that intends to claim indemnification under this
Article 15 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense and/or settlement thereof. The indemnity arrangement
in this Section 15.3 shall not apply to amounts paid in settlement of any action
with respect to a Third Party Claim, if such settlement is effected without the
consent of the Indemnitor, which consent shall not be withheld or delayed
unreasonably. The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Section 15.3, but
the omission to so deliver written notice to the Indemnitor shall not relieve
the Indemnitor of any liability that it may have to any Indemnitee otherwise
than under this Section 15.3. The Indemnitee under this Section 15.3 shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation of any action with respect to a Third Party Claim covered by this
indemnification.
ARTICLE XVI    

DISPUTE RESOLUTION
16.1    Dispute Resolution. The Parties agree that any dispute arising with
respect to the interpretation, enforcement, termination or invalidity of this
Agreement under this Agreement (each a “Dispute”), shall first be resolved
through the procedures set forth in this Article 16.
16.2    Disputes. With respect to all Disputes, the Dispute shall first be
presented to Senior Executives of Apollo and Inovio, or their respective
designees for resolution. If the Senior Executives, or their respective
designees, cannot resolve the Dispute within thirty (30) days of the request to
do so, either Party may initiate final, binding arbitration pursuant to this
Section 16.2. Any arbitration pursuant to this Section 16.2 shall be conducted
in English, by the International Chamber of Commerce (“ICC”) in Hong Kong, in
accordance with the ICC Rules of Arbitration, as modified by this Section 16.2
(the “Rules”), by a single arbitrator appointed in accordance with such Rules.
If the arbitrator determines it appropriate, the arbitrator shall select an
expert who has at least ten (10) years’ experience in the biotechnology industry
at the vice president level or above, or an individual as nearly meeting such
qualifications as is practicable as determined by the arbitrator, to advise on
the proposed resolution of the dispute. The costs of such arbitration shall be
shared equally by the Parties, and each Party shall bear its own expenses in
connection with the arbitration. The Parties shall use good faith efforts to
complete arbitration under this Section 16.2 within sixty (60) days following
the initiation of such arbitration. The arbitrator shall establish reasonable
additional procedures to facilitate and complete such arbitration within such
sixty (60) day period. Any award resulting from the arbitration shall be final
and binding on the Parties.
16.3    Interim Relief. Notwithstanding anything in this Article 16 to the
contrary, Inovio and Apollo shall each have the right to apply to any court of
competent jurisdiction for appropriate interim or provisional relief, as
necessary to protect the rights or property of that Party, pending the selection
of the arbitrator or arbitrator’s determination of the merits of any Dispute.




- 36 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





ARTICLE XVII    

GENERAL PROVISIONS
17.1    Force Majeure. If the performance of any part of this Agreement (except
for any payment obligation under this Agreement) by either Party is prevented,
restricted, interfered with or delayed by reason of force majeure (including,
fire, flood, embargo, power shortage or failure, acts of war, insurrection,
riot, terrorism, strike, lockout or other labor disturbance or acts of God), the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such prevention, restriction,
interference or delay; provided that the affected Party shall use its reasonable
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever such causes are removed.
17.2    Governing Law. This Agreement and all questions regarding its validity
or interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without reference to conflict of law principles.
17.3    Waiver of Breach. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving compliance.
The delay or failure of either Party at any time to require performance of any
provision of this Agreement shall in no manner affect such Party’s rights at a
later time to enforce the same. No waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.
17.4    Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each Party. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each Party.
17.5    Severability. In the event any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. In the
event a Party seeks to avoid a provision of this Agreement by asserting that
such provision is invalid, illegal or otherwise unenforceable, the other Party
shall have the right to terminate this Agreement upon sixty (60) days’ prior
written notice to the asserting Party, unless such assertion is eliminated and
the effect of such assertion cured within such sixty (60) day period.
17.6    Entire Agreement; Translations. This Agreement (including the Exhibits
attached hereto) constitutes the entire agreement between the Parties relating
to its subject matter and supersedes all prior or contemporaneous agreements,
understandings or representations, either written or oral, between Inovio and
Apollo with respect to such subject matter. The Parties prepared this Agreement
in




- 37 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





the English language, and in the event of any conflict between the English
language version of this Agreement and a translation of this Agreement, the
English language version will govern.
17.7    Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all communications between the Parties relating to, and all written
documentation to be prepared and provided under, this Agreement shall be in the
English language. Any notice required or permitted under this Agreement shall be
in writing in the English language: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid); (c)
sent by express courier service providing evidence of receipt, postage pre-paid
where applicable; or (d) sent by facsimile (receipt verified and a copy promptly
sent by another permissible method of providing notice described in paragraphs
(b), (c) or (d) above), to the following addresses of the Parties or such other
address for a Party as may be specified by like notice:
To Apollo:
Apollo Saturn Corp  
17/F, JiaTai, Tower A, No.41, E 4th Ring Road,
Beijing, 100025, PR China.
Telephone:
Attention: Dr. Yang Weiping 
Email: yangweiping@apollobio.com
To Inovio:
Inovio Pharmaceuticals, Inc.
660 West Germantown Pike, Suite 110, Plymouth Meeting, PA 19462
USA
Telephone: +1 (267) 440-4201
Attention: Joseph Kim
Email: joseph.kim@inovio.com
 
 

Any notice required or permitted to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed or within seven (7)
days of dispatch whichever is earlier.
17.8    Assignment. This Agreement shall not be assignable by either Party to
any Third Party without the written consent of the other Party hereto; except
either Party may assign this Agreement without the other Party’s consent to an
entity that acquires all or substantially all of the business or assets of the
assigning Party, whether by merger, acquisition or otherwise, provided that the
Party to whom this Agreement is assigned assumes this Agreement in writing or by
operation of law. In addition, either Party shall have the right to assign this
Agreement to an Affiliate upon written notice to the non-assigning Party;
provided that the assigning Party guarantees the performance of this Agreement
by such Affiliate. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in contravention of this Section 17.8 shall be null and void.
17.9    No Partnership or Joint Venture. Nothing in this Agreement is intended,
or shall be deemed, to establish a joint venture or partnership between Inovio
and Apollo. Neither Party to this Agreement shall have any express or implied
right or authority to assume or create any obligations on behalf of, or in the
name of, the other Party, or to bind the other Party to any contract, agreement
or undertaking with any Third Party.
17.10    Interpretation. The captions to the several Articles and Sections of
this Agreement are not a part of this Agreement, but are included for
convenience of reference and shall not affect its




- 38 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





meaning or interpretation. In this Agreement: (a) the word “including” shall be
deemed to be followed by the phrase “without limitation” or like expression; (b)
the singular shall include the plural and vice versa; and (c) masculine,
feminine and neuter pronouns and expressions shall be interchangeable.
17.11    Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of Inovio and Apollo are subject to prior compliance with the
export regulations of the United States, China or any other relevant country and
such other laws and regulations in effect in the United States, China or any
other relevant country as may be applicable, and to obtaining all necessary
approvals required by the applicable agencies of the governments of the United
States, China and any other relevant countries. Inovio and Apollo shall
cooperate with each other and shall provide assistance to the other as
reasonably necessary to obtain any required approvals.
17.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
    




- 39 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amended and Restated License
and Collaboration Agreement as of the date first set forth above.


INOVIO PHARMACEUTICALS, INC.
BY: /s/ J. Joseph Kim
NAME: J. Joseph Kim, Ph.D.
TITLE: President & CEO




BEIJING APOLLO SATURN BIOLOGICAL TECHNOLOGY LIMITED.
BY: /s/ Yang Weiping
NAME: Yang Weiping, Ph.D.
TITLE: Chief Executive Officer








- 40 -


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------










EXHIBIT 1.21
Inovio Patents


[***]




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

